Citation Nr: 9932481	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-19 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right inguinal hernia with a right hydrocele, 
currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION 

The veteran served on active duty from February 1956 to May 
1958.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  
 

REMAND

The medical evidence indicates that service-connected 
residuals of the veteran's inguinal hernia and hydrocele may 
cause distinct functional impairments.  However, the RO has 
grouped all such disability together rather than assigning 
individual ratings.  For example, three separate ratings 
could potentially be assigned under DC 7338 (inguinal 
hernia), DC 7804 (tender scarring) and DC 8530 (paralysis of 
the ilio-inguinal nerve).  As separate ratings are required 
where there are separate functional impairments, the Board 
finds that the RO should be given the initial opportunity to 
consider this matter.  See generally, Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran has indicated that pain associated with his 
inguinal hernia and hydrocele forced him to stop working as a 
long distance truck driver, and that he is only able to work 
part-time as an assembler.  No evidence of this fact has yet 
been submitted.  The veteran should therefore be afforded the 
opportunity to submit evidence, including employment records, 
indicating that his service connected disability has impaired 
his employability.  See Spurgeon v. Brown, 10 Vet. App. 194, 
197-98 (1997).

For the reasons stated above, and to ensure that VA fulfills 
its duty to assist the veteran and complies with due process 
requirements, this case is REMANDED to the RO for the 
following development:

1.  The RO is to associate with the 
claims file any VA treatment records 
pertinent to the issue on appeal that are 
not already of record.  

2.  The RO is to afford the veteran the 
opportunity to submit employment records 
and evidence relating to his contention 
that his service connected disability has 
impaired his employment.  Any evidence 
obtained should be associated with the 
claims file.

3.  The RO is to afford the veteran a VA 
examination by an appropriate specialist 
that includes an opinion as to whether 
service-connected disability includes 
paralysis of the ilio-inguinal nerve.  
Attention in this regard is directed to 
the May 1998 VA outpatient treatment 
record referencing a nerve block.  The 
claims file should be provided to the 
examiner for review, and all findings 
should be legibly recorded.  

4.  When the requested development has 
been completed, the RO should 
readjudicate the claim on appeal, to 
include consideration of whether separate 
ratings are warranted under DC 7338, DC 
7804 or DC 8530.  Consideration of the 
provisions with regard to 
"extraschedular" ratings under 
38 C.F.R. § 3.321(b)(1) should also be 
documented.  If this adjudication does 
not result in a grant of all benefits 
sought, the veteran should be furnished a 
supplemental statement of the case, and 
afforded the appropriate period of time 
in which to respond.  Thereafter, the 
appeal should be returned to the Board 
for continuation of appellate review.


The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until further notification.

The veteran has the right to submit additional evidence and 
argument with respect to the claim on appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











